 

 

FILED

March 18, 2020
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
RNI

EASTERN DISTRICT OF CALIFORNIA

DEPUTY CLERK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:20-MJ-00052-AC
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
RAYMOND LEON RODRIGUEZ, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release RAYMOND LEON RODRIGUEZ, Case No.
2:20-MJ-00052-AC, Charge 21 USC 8§ 846, 841(a)(1) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:

__ Release on Personal Recognizance
_Y__ Bail Posted in the Sum of $_50,000.00

_WY_ __ Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
_Y_ (Other) With Pretrial Release Supervision and Conditions of

Release as stated on the record in open court.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at_Sacramento, CA_ on _March 18, 2020 at 2 is pm..

Deborah Barnes
United States Magistrate Judge

 
